UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4167


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHARLES AUSTIN ALGER, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:20-cr-00062-FL-1)


Submitted: January 31, 2022                                       Decided: February 4, 2022


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant. G. Norman Acker, III, Acting United States Attorney,
David A. Bragdon, Assistant United States Attorney, Joshua L. Rogers, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Austin Alger, Jr., pled guilty, without a plea agreement, to both counts of

an indictment charging him with possessing a firearm as a convicted felon, in violation of

18 U.S.C. § 922(g). Based on a total offense level of 25 and a criminal history category of

V, Alger’s advisory Guidelines range was 100 to 125 months’ imprisonment. The district

court sentenced Alger to 120 months’ imprisonment on each count, to run concurrently,

followed by three years of supervised release.

       Although his advisory Guidelines range for a fine was $20,000 to $200,000, the

district court imposed a $2000 fine. The standard conditions of supervised release included

the prohibition that Alger “not incur new credit charges or open additional lines of credit

without approval of the probation officers,” and required Alger to “provide the probation

office with access to any financial information.”

       Alger appeals, challenging the two financial conditions contained in his supervised

release. Because he did not object at sentencing, however, our review is limited to plain

error. United States v. McMiller, 954 F.3d 670, 675 (4th Cir. 2020). To establish plain

error, Alger “must show that an error occurred, that the error was plain, and that the error

affected his substantial rights.” United States v. White, 405 F.3d 208, 215 (4th Cir. 2005).

Even if Alger satisfies this standard, we will not reverse “unless the error seriously affects

the fairness, integrity or public reputation of judicial proceedings.” Id. (brackets and

internal quotation marks omitted).

       We have reviewed the record, including the transcript of Alger’s sentencing hearing.

Although the district court erred in failing to explain these conditions, we do not find that

                                              2
the error amounts to plain error. Nor do we find that these constitute an impermissible

delegation of authority to the probation officer. See United States v. Comer, 5 F.4th 535,

547 (4th Cir. 2021). Therefore, we affirm the judgment.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3